DISMISS and Opinion Filed April 5, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-20-01025-CV

                  SANDRA G. HALE, Appellant
                             V.
    RISING S COMPANY, LLC, GARY LYNCH, AND CLYDE WAYNE
                       SCOTT, Appellees

                On Appeal from the County Court at Law No. 1
                          Kaufman County, Texas
                     Trial Court Cause No. 100179-CC

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein

      This is an appeal from the trial court’s partial summary judgment dismissing

appellant’s claims against appellees. Because the record reflected appellee Rising S

Company, LLC’s claims against appellant remained pending, we questioned our

jurisdiction over the appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001) (subject to mostly statutory exceptions, appeal may be taken only from

final judgment that disposes of all parties and claims).

      In jurisdictional briefing filed at our request, appellant asserts the partial

summary judgment is final because it disposed of all her claims against appellees.
Alternatively, she argues the judgment involves a controlling question of law as to

which a substantial ground for difference of opinion exists, and we have jurisdiction

under Texas Civil Practice and Remedies Code section 51.014(d), concerning

permissive appeals. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d).

      A judgment that disposes of all of one party’s claims, however, is not final if

claims by another party remain. See Lehmann, 39 S.W.3d at 195. Additionally, as

appellees point out in their jurisdictional brief, the procedures for a permissive

appeal, including filing a petition and obtaining permission from the trial court to

appeal the otherwise unappealable order, have not been followed. See CIV. PRAC. &

REM. CODE § 51.014(d), (f); see also TEX. R. APP. P. 28.3.

      We note appellees assert the appeal is frivolous and request damages in an

amount of $500.00 pursuant to Texas Rule of Appellate Procedure 45. See TEX. R.

APP. P. 45. We deny the request.

      Because the challenged judgment is not appealable, we lack jurisdiction and

dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE

201025F.P05



                                        –2–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

SANDRA G. HALE, Appellant                      On Appeal from the County Court at
                                               Law No. 1, Kaufman County, Texas
No. 05-20-01025-CV           V.                Trial Court Cause No. 100179-CC.
                                               Opinion delivered by Justice
RISING S COMPANY, LLC,                         Goldstein, Justices Molberg and
GARY LYNCH, AND CLYDE                          Smith participating.
WAYNE SCOTT, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

    We ORDER that appellees Rising S Company, LLC, Gary Lynch, and Clyde
Wayne Scott recover their costs, if any, of this appeal from appellant Sandra G. Hale.


Judgment entered April 5, 2021.




                                         –3–